Title: From George Washington to George Gilpin, 29 October 1785
From: Washington, George
To: Gilpin, George



Dear Sir,
Mount Vernon Octr 29th 1785.

As you were so obliging sometime ago as to offer me the use of your Scow to enable me to get mud from the bed of the River to try the efficacy of it as a manure; I would thank you, if it is convenient, for the lent of it next Week, & will send up for it on Monday, if you will let me know to what place, and of whom it is to be had.
I will avail myself also of your kind offer of getting me a Water level & staff made, in the best manner. I have joiners that could execute the Wooden Work as well as it can be done any where, but my Smith is too great a bungler to entrust anything to him that requires skill, or exactness; for which reason, if you conceive, by furnishing me with the Iron part of the level, I could not get the Wood well put to it here, I would thank you for the whole, compleat, & will pay the Workmen who do the seperate parts, with pleasure. Conceiving that the length of the level contributes to the truth of it, I beg, if the whole is made with you,

that mine may not be less than four feet. With great esteem & regard I am—Dr Sir—Yr Obedt Sert

Go: Washington

